Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 1 of 13 - Page ID#: 3186




                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                      NORTHERN DIVISION
                                             ASHLAND


   Civil Action No. 17-135-HRW


   METROPOLITAN PROPERTY AND
   CASUALTY INSURANCE COMPANY,                                   PLAINTIFF /
                                                                 COUNTER- DEFENDANT,


   v.                 MEMORANDUM OPINION AND ORDER


   JOHNNY E. BOLIN
   a/k/a JOHNNY BOLIN,                                               DEFENDANT /
                                                                     COUNTER-PLAINTIFF.


         This matter is before the Court upon the parties’ cross Motions for Summary

   Judgment [Docket Nos. 35 and 36]. For the reasons set forth herein, the Court finds that the

   Plaintiff Metropolitan Property and Casualty Insurance Company is entitled to judgment as a

   matter of law.

                                                  I.

         This action for declaratory judgment arises from a fire on the property of Defendant

   Johnny E. Bolin a/k/a Johnny Bolin in West Liberty, Kentucky.




                                                  1
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 2 of 13 - Page ID#: 3187




                                          A. The Fire

           The fire occurred on November 25, 2016, while Bolin claims he was out of town, and

   destroyed his mobile home on 2224 Jones Creek Road, as well as its contents. The cause of

   the fire was classified as “undetermined.”

                                         B. The Policy

         At the time of the fire, Bolin had a Homeowners Policy issued by Metropolitan

   Property and Casualty Insurance Company (“Metropolitan”), Policy No. 4880443700 with an

   effective term of December 9, 2015 to December 9, 2016. A copy of the policy is in the

   record at Docket No. 36-2. The policy offered up to $305,500 for dwelling coverage and

   $213, 850 for personal property.

          Under General Conditions, the policy contains a “Concealment or Fraud” clause

   which explicitly voids all coverage if the insured misrepresents any material fact relating to

   the loss:

                   2. Concealment or Fraud. If any person defined as you
               conceals or misrepresents any material fact or circumstance or
               makes any material false statement or engages in fraudulent
               conduct affecting any matter relating to this insurance or any
               loss for which coverage is sought, whether before or after a
               loss, no coverage is provided under this policy to any person
               defined as you . . .



       [Docket No. 36-2, p. 40].




                                                    2
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 3 of 13 - Page ID#: 3188




                                         C. The Claim

           Following the fire, Bolin attempted to obtain proceeds from the aforementioned

   policy. He submitted a Sworn Statement in Proof of Loss and Contents Claims Worksheets

   on April 6, 2017, in which he detailed his claimed dwelling loss and contents, purchase price

   and approximate date of purchase of same. [Docket Nos. 36-8 and 36-9]. He was aware that

   his representations made in his Sworn Statement in Proof of Loss as to the extent and value

   of his claimed loss were made under oath. [Examination Under Oath, May 9, 2017, Docket

   No. 26-2, p. 31].

         In his sworn statement, Bolin alleged that as a result of the fire he suffered a total loss

   of $750,000. [Docket No. 36-8]. He claimed that his trailer was worth $540,000.00 and its

   contents $328,098. [Docket No. 36-9].

                                     D. The Investigation

         While reviewing Bolin’s claim, Metropolitan sought his records for any renovations

   and contents purchases, bank records and tax records. It also requested that Bolin appear for

   an Examination Under Oath, which began on April 28, 2017, adjourned and reconvened on

   May 9, 2017. A transcript of Bolin’s testimony is in the record at Docket No. 36-3.

         Records revealed that Bolin was unemployed and received Social Security Disability

   benefits of approximately $1,200.00 per month; State Retirement Benefits of approximately

   $51.00 per month; a Teacher’s Retirement of approximately $450.00 per month; and

   payment for maintaining a foster child of approximately $1,600.00 per month [Docket No.

   36-3, pp. 9-13]. Bolin testified that he had no other sources of income, does not own any


                                                    3
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 4 of 13 - Page ID#: 3189




   stocks, retirement accounts, or other investments. Id. He maintained bank accounts at

   Citizens Bank and had previously banked at First National Bank. Id. at p. 31, 95. He has no

   other savings or checking accounts. Id. Bolin does not use credit cards. Id. He has twice

   previously filed for Bankruptcy, in 1990 and in 2000. [Docket Nos. 36-4 and 36-5].

        Despite his modest financial condition, Bolin claims that the trailer on his property was

   worth roughly half a million dollars. He purchased the mobile home in March 1999, for

   $62,000.00. [Docket No. 36-6]. He stated under oath that Grady Kegley of Kegley Real

   Estate had previously performed two separate appraisals of the dwelling and valued the it at

   between $325,000 and $375,000 in each of these appraisals. [Docket Bo. 36-3, p. 85, 86, 88-

   89]. That is false. Mr. Kegley, a Certified Residential Appraiser did, in fact, appraise the

   subject property on two occasions, and in each instance issued a detailed report of his

   valuation. [Docket No. 36-10]. However, Kegley did not appraise the structure at Bolin’s

   claimed $540,000.00 nor did he appraise it at $375,000.00 or $325,000. Kegley appraised

   the property, inclusive of the 68 acres of land, at only a fraction of that value, $208,000 in

   2009 and $191,000 in 2012. [Docket No. 36-10]. See also, Deposition of Ervin Kegley,

   Docket No. 36-12.

         Bolin contends that he performed extensive renovations and built an addition to the

   mobile home, increasing its value three-fold. He testified that he spent $359,000.00 to

   purchase materials and supplies for the renovation of his $62,000 mobile home. While Bolin

   claims that he may have paid for some of the materials with cash from his safety deposit box,

   he also confirmed that, “at the same time I wrote checks and checks.” [Docket No. 36-3, pp.

   47-48]. He testified that, in regard to his purchase of supplies and materials for his

                                                     4
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 5 of 13 - Page ID#: 3190




   remodeling, “for the most part, I pretty much paid them with check.” Id. at p. 94.

   Specifically, he testified to have written checks of $5,000.00 and $2,500.00 to Wayne

   Gevedion. Bolin claims to have written large checks to Valley Metal and FS Vanderhouse , a

   $19,000.00 check to Dwight’s Lumber, checks for between $7,000.00 and $10,000.00 for the

   block foundation of his renovation, a check to H.H. Gregg for $3,300.00, checks for

   $11,000.00 and $33,000.00 to Maysville Furniture, and checks or debit card outlays to Lowes

   for $2,200.00, $1,000.00, and $2,120.00, outlays for Christmas decorations to Lowes in two

   lump sums of $4-5,000.00 and $4,400.00, a check to Whites Lumber for over $24,000.00 and

   another check to Whites lumber for $19,000.00.

        However, Bolin’s banking records demonstrate that each of these above affirmative

   assertions are false. No such checks exist or were ever written on any of his accounts.

   [Docket No. 36-14]. Nor are there any records from any of these points of purchase

   supporting Bolin’s claims of such extensive purchases.

        Bolin’s contents claims are also perplexing. He stated that he spent roughly

   $300,000.00 in contents purchases between 2010 and 2016. For example, he testified that he

   spent almost $10,000.00 on Wrangler Jeans over the course of a few years. [Docket No. 36-3,

   p. 167]. He claims 75 belts, allegedly purchased for $5,963, ten pairs of shoes purchased for

   $5,300 – at an average cost of $530 per pair. Id.at p.170.

          He further claims that, within the last three years before this fire, he purchased five

   leather coats for $4,240, three leather coats for $887, two mid-length leather coats for $1,227,

   three casual leather coats for $422, a full-length leather coat for $953 and a Harley leather

   coat for $773. Id.
                                                     5
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 6 of 13 - Page ID#: 3191




               He also claims that, within the last two years before the fire, he had purchased 100

   men’s casual shirts for $6,360 and 60 polo shirts for $5,724. Id.at p.170.

               However, as with the renovations, no documents exist proving these purchases – no

   receipts, no cancelled checks. The record is replete with additional claims by Bolin with

   corresponding evidence, or lack thereof, refuting the same. The Court need not recount each

   and every contradiction. Yet, he offered no explanation as to why the records of his banks

   and merchants he allegedly did much business with do not support his claimed expenditures.

   Indeed, he admits that the records are against him. When asked, under oath, to reconcile the

   discrepancies between his claims and the evidence, he replied “I can’t.” [Docket No. 36-3, p.

   63]. When asked to explain why his banks have no record of the numerous checks he wrote

   for the renovation of his trailer, he responded “[t]here is something wrong sir. I don’t know.”

   Id. at p. 47.

                                     E. The Declaratory Judgment Action

               Pursuant to 28 U.S.C. § 2201, Metropolitan filed this lawsuit seeking a declaration

   of its rights and obligations arising from the contract of insurance entered into between itself

   and Bolin. [Docket No. 1]. It relies upon the “Concealment or Fraud” in its policy in

   asserting that it is not obligated to provide coverage to Bolin.

          Bolin filed a counterclaim, asserting breach of contract, as well as bad faith. 1 [Docket No.

   9].

              The parties have filed competing motions for summary judgment.



          1
              Bolin’s bad faith claim is being held in abeyance, pending resolution of the coverage issue. [Docket No.
   16].
                                                                 6
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 7 of 13 - Page ID#: 3192




                                                  II.

         Under Federal Rule of Civil Procedure 56(c), summary judgment is proper Aif the

   pleadings, depositions, answers to interrogatories, and admissions on file, together with the

   affidavits, if any, show that there is no genuine issue as to any material fact and that the

   moving party is entitled to judgment as a matter of law.@ Fed.R.Civ.P. 56(c); see also Celotex

   Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). So long as the

   movant has met its initial burden of Ademonstrat[ing] the absence of a genuine issue of

   material fact,@ Celotex, 477 U.S. at 323, and the nonmoving party is unable to make such a

   showing, summary judgment is appropriate. Emmons v. McLaughlin, 874 F.2d 351, 353 (6th

   Cir.1989). In considering a motion for summary judgment, Athe evidence as well as all

   inferences drawn therefrom must be read in a light most favorable to the party opposing the

   motion.@ Kochins v. Linden-Alimak, Inc., 799 F.2d 1128, 1133 (6th Cir.1986); see also

   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89

   L.Ed.2d 538 (1986).

          When confronted with a properly-supported motion for summary judgment, the

   nonmoving party Amust set forth specific facts showing that there is a genuine issue for trial.@

   Fed.R.Civ.P. 56(e); see also Abeita v. TransAmerica Mailings, Inc., 159 F.3d 246, 250 (6th

   Cir.1998). A genuine issue of material fact exists for trial Aif the evidence [presented by the

   nonmoving party] is such that a reasonable jury could return a verdict for the nonmoving

   party.@ Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202

   (1986). In essence, the inquiry is Awhether the evidence presents a sufficient disagreement to



                                                     7
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 8 of 13 - Page ID#: 3193




   require submission to a jury or whether it is so one-sided that one party must prevail as a

   matter of law.@ Id. at 251-52.

          The standard of review for cross-motions of summary judgment does not differ from

   the standard applied when only one party files a motion. Taft Broad. Co. v. U.S., 929 F.2d

   240, 248 (6th Cir.1991). AThe fact that both parties have moved for summary judgment does

   not mean that the court must grant judgment as a matter of law for one side or the other;

   summary judgment in favor of either party is not proper if disputes remain as to material

   facts. Rather, the court must evaluate each party's motion on its own merits.@ Id. (citations

   omitted). Thus, when the court reviews cross-motions for summary judgment, it Amust

   evaluate each motion on its own merits and view all facts and inferences in the light most

   favorable to the nonmoving party.@ Westfield Ins. Co. v. Tech Dry, Inc., 336 F.3d 503, 506-07

   (6th Cir.2003).

                                                     III.

          Kentucky law provides that “the rights of parties to an insurance policy are to be

   determined exclusively by the terms of the policy, unless contrary to existing law or public

   policy.” Interstate Ins. Group v. Musgrove, 11 F. App’x 426, 427-28 (6th Cir. 2001). Thus,

   where the words of an insurance policy are clear and unambiguous, those terms “should be

   given their plain and ordinary meaning.” Nationwide Mut. Ins. Co. v. Nolan, 10 S.W.3d 129,

   131 (Ky. 1999). Here, there is no suggestion that the terms of the insurance policy with are

   contrary to Kentucky law; the Court will therefore enforce the agreement as written.




                                                    8
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 9 of 13 - Page ID#: 3194




       Indeed, the clause upon which Metropolitan relies in seeking to void the policy has been

approved by the Kentucky Court of Appeals as well as this Court. For example, in The Home

Ins. Co. v. Hardin, 528 S.W.2d 723 (Ky. Ct. App. 1975), the Kentucky Court of Appeals court

held that the concealment and fraud provisions applied, and “a sworn proof of loss which

includes numerous nonexistent items voids the entire policy as a matter of law.” Id. at 725. See

also Parks v. State Farm Fire and Cas. Co., Civ. No. 11-64-ART, 2012 WL 3835837 (E.D.Ky.

Sept. 4, 2012) (finding that the insured's claims of property purchases in excess of income,

known by investigators, was valid grounds for voiding the policy); Baymon v. State Farm Ins.

Co., 257 Fed. Appx. 858, 860-61 (6th Cir. 2007) (finding that an insured's misrepresentations

regarding mortgage debt and a pending foreclosure action voided the policy).

       Metropolitan has introduced a bevy of evidence that Bolin made misrepresentations

pertaining to his insurance claim. The contradictions are critical because the policy’s

“concealment or Fraud” clause voids the policy where the insured conceals or misrepresents

facts material to his claim.

       Incredibly, Bolin has no explanation whatsoever regarding the lack of supporting

documentation for his claim. Instead, he contends that Metropolitan bears the burden of proving

that the value of his loss is different than the limits of coverage in his policy. This is the opposite

of what Kentucky law requires. It is well-settled that it is Bolin who bears the burden to prove

the existence, possession, purchase and value of the property he claims to have lost in the fire.

See generally, New York Underwriters’ Ins. Co. v. Mullins, 52 S.w.2d 697 (Ky. 1932).

           Bolin also maintains that the “disagreement” as to the value of his home and contents

   goes to the amount of coverage, not the existence of coverage. Again, Bolin misunderstands


                                                       9
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 10 of 13 - Page ID#: 3195




   the law. Absent ambiguity or public policy concerns, neither of which are present here, the

   language of the policy dictates. Here, the clear language of the policy provides that the entire

   policy is void if Bolin concealed or misrepresented a material fact or circumstance or if he

   made a materially false statement or engaged in fraud. At a minimum, the record establishes

   that Bolin made false statements material to his claim, which, thereby renders the policy

   void.

           Moreover, the Court notes that the policy as written does not require the

   misrepresentations to be willful or intentional. Contrary to what Bolin suggests, proof of

   intent is not required unless the policy specifies that such proof is requisite.   The Sixth

   Circuit arrived at the same conclusion in Interstate Ins. Group v. Musgrove, 2001 WL

   406434 (6th Cir. 2001). In Musgrove, the Sixth Circuit upheld summary judgment in favor

   of Interstate Insurance Group because its insured made false statements in the presentation of

   the claim. In granting judgment in favor of the insurer, the Judge Jennifer Coffman of

   Eastern District of Kentucky Court interpreted disjunctive policy language, similar to that in

   the case at hand, that permitted the insurer to void the policy if the insured had:

              a) Intentionally concealed or misrepresented any material fact or
              circumstance;
              b) Engaged in fraudulent conduct; or
              c) Made false statements relating to this insurance.

           Id. at 427 (emphasis added). Applying this language to the facts of the claim, the

   Sixth Circuit Court noted that it was undisputed that the insured made false statements to the

   adjustor during the investigation of the claim. Id. at 428. The Court did not require a finding

   that the insured intentionally engaged in a material misrepresentation. Id. Rather, the Court


                                                     10
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 11 of 13 - Page ID#: 3196




   found that it was sufficient that the statements made were, in fact, false. Id. The Court

   concluded that the policy was void and that Interstate Insurance Group, owed no obligation

   to pay the claim. Id.

          Such is the case here. The record is replete with misrepresentations made by Bolin

   which go the very heart of his claim. He cannot refute or explain them. Under its explicit

   terms, the policy is void and Metropolitan owes no coverage to Bolin.

        Bolin has failed to demonstrate a genuine issue for trial. See Matsushita Elec. Indus.

   Co., Ltd. v. Zenith Radio Corp. ., 475 U.S. 574, 586–87 (1986) (non-moving party survives a

   motion for summary judgment only by establishing a “genuine issue of material fact”).

   “There is something wrong sir. I don’t know” falls short of even “metaphysical doubt as to

   the material facts”—and is wholly insufficient effort to escape summary judgment. Id. See

   also, Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir.2009) (“[T]he failure to present

   any evidence to counter a well-supported motion for summary judgment alone is grounds for

   granting the motion.” (internal quotation omitted)).

                                                     IV.

      Accordingly, IT IS HEREBY ORDERED that that Plaintiff and Counter-Defendant

Metropolitan Property and Casualty Insurance Company’s Motion for Summary Judgment

[Docket No. 36] be SUSTAINED and Defendant and Counter-Plaintiff Johnny E. Bolin a/k/a

Johnny Bolin’s Motion for Summary Judgment [Docket No. 35] be OVERRULED.

      This 7th day of August 2020.




                                                    11
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 12 of 13 - Page ID#: 3197




                                          12
Case: 0:17-cv-00135-HRW Doc #: 47 Filed: 08/07/20 Page: 13 of 13 - Page ID#: 3198




                                          13
